Citation Nr: 0605091	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  99-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for tinea cruris.

4.  Entitlement to service connection for a urinary, kidney, 
and bladder disorder.

5.  Entitlement to service connection for peptic ulcer 
disease.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for allergic rhinitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1970.  
He also served in the Virginia Army National Guard from 
November 1975 to November 1976 and January 1978 to July 1979, 
with various periods of active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA), discussed in detail 
below.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
multiple claims and a petition to reopen a previously denied 
claim for service connection for rhinitis.  After additional 
evidence was received, the RO confirmed the denials in rating 
decisions of January 1996 and October 1997.  The veteran 
requested a Travel Board hearing in his November 1997 
Substantive Appeal (VA Form 9), but withdrew this request in 
March 1998.  38 C.F.R. § 20.704(e) (2005).

After the Board determined in October 1998 that the veteran 
had filed a timely notice of disagreement (NOD), the veteran 
in February 1999 requested an RO hearing, but he failed to 
appear at the scheduled July 1999 hearing.  In July 2000, the 
Board denied all of the veteran's claims, but United States 
Court of Appeals for Veterans Claims (the Court) in April 
2002 vacated the Board's decision and remanded the claims, 
pursuant to a March 2002 joint motion, for appropriate 
notification and development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  In October 2002, acting 
pursuant to 38 C.F.R. § 19.9(a)(2), the Board ordered 
additional development, but, after that regulation was ruled 
invalid, see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), remanded 
the claim in October 2003 to the RO for such development.  As 
explained below, VA has complied with the VCAA and the 
requested development has been accomplished; the Board will 
therefore decide all of the claims.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board also notes that there does not appear to be a 
notice of disagreement (NOD) in the claims file as to the 
April 2001 denial of claims for service connection for 
hypertension, migraine headaches, and tension headaches, so 
those issues are not currently before the Board and will not 
be addressed in this decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2005).


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a psychiatric 
disorder in service, a psychiatric disorder did not arise for 
many years after service, and a current psychiatric disorder 
is not otherwise related to service.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have chronic 
sinusitis in service and does not currently have this 
disorder, and the possible sinusitis that was diagnosed 
during ACDUTRA was acute and transitory is not related to the 
sinusitis diagnosed many years later.

3.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have tinea cruris or 
any skin disorder in service and does not currently have this 
disorder, and the tinea cruris-like symptoms he experienced 
during ACDUTRA were acute and transitory and not related to 
the tinea cruris diagnosed many years later.
 
4.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a urinary, 
kidney, or bladder disorder in service, one did not arise for 
many years thereafter, and any current such disorder is not 
otherwise related to service.

5.  The preponderance of the competent, probative evidence of 
record reflects that  the veteran did not have peptic ulcer 
disease in service or within the one-year presumptive period, 
this disorder did arise for many years thereafter and, to the 
extent the veteran has this disorder, it is not otherwise 
related to service.

6.  In October 1977, the RO denied the veteran's claim for 
service connection for allergic rhinitis.  Although notified 
of that decision and apprised of his procedural and appellate 
rights in November 1977, the veteran did not appeal.

7.  The additional evidence received since the October 1977 
denial is either cumulative or redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  Tinea cruris was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  A urinary, kidney, or bladder disorder was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

5.  Peptic ulcer disease was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred..  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2005).

6.  The RO's October 1977 decision denying the claim for 
service connection for allergic rhinitis is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2005).

7.  The evidence received since that October 1977 decision is 
not new and material and, therefore, is insufficient to 
reopen the claim for service connection for allergic 
rhinitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), and its 
implementing regulations, redefine the obligations of VA with 
respect to its duties to notify and assist claimants.  The 
VCAA applies to claims, such as the veteran's January 1994 
claims here, that were filed prior to its effective date but 
were finally decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 
2003). In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's August 1994, January 1996, and October 1997 
rating decisions took place prior to enactment of the VCAA, 
and, therefore, prior to any VCAA notification.  However, 
subsequent to enactment of the VCAA, and prior to the Appeals 
Management Center's (AMC's) most recent, September 2005 
readjudication of the veteran's claims, VA complied with the 
VCAA's notice requirements in the following documents.  In 
the Board's January 2003 letter to the veteran, it told him 
that VA needed to obtain treatment records for each of his 
claimed disorders, and listed these disorders by name.  It 
asked the veteran to fill out forms telling it the names, 
addresses, and approximate dates of treatment for all health 
care providers treating his named disabilities prior to, 
during, and subsequent to his discharge from active duty and 
any National Guard service.  It then asked the veteran to 
sign authorization and release forms for non-VA treatment 
records, or to obtain these records himself and send them to 
the Board.  The Board also told the veteran that for VA 
medical facilities, he needed only to tell the provide the 
name of the facility and the approximate dates of treatment.  
In March 2004, the AMC sent the veteran a letter indicating 
that it needed additional information and evidence, noted 
that it had requested copies of the SSA disability 
determination, and obtained treatment records from the 
Hampton, Virginia VA Medical Center (VAMC).  The AMC also 
included in its September 2005 SSOC the text of VCAA 
implementing regulation 38 C.F.R. § 3.159, which contains all 
of the elements of the notice requirement, including the 
fourth element, and the RO in its January 1999 SOC included 
the regulations relating to establishing entitlement to 
service connection and submitting new and material evidence 
under the standard applicable to petitions to reopen such as 
the veteran's in this case that were filed prior to August 
29,  2001.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).

Thus, the Board's January 2003 letter, the AMC's March 2004 
letter and September 2005 SSOC, and the RO's January 1999 SOC 
were in substantial compliance with all of the elements of 
the notice requirement, including the fourth element, because 
they "fulfilled the essential purposes of the regulation, 
i.e., giving notice of VA's desire to obtain additional 
information and evidence supporting and substantiating the 
claim and possibly leading to such information and 
evidence."  Mayfield, 19 Vet. App. at 127 (citing 66 Fed. 
Reg. at 45,624).  These documents constituted subsequent VA 
process that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA cured any error in the timing or content of VCAA notice 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.

The lack of prejudice from any failure to comply with the 
timing or content of the notice requirement is further 
demonstrated by the multiple requests that VA made regarding 
the SSA disability determination records and records relating 
to the veteran's National Guard service, records that were 
ultimately obtained, as discussed in more detail below.  VA 
also obtained the service medical records (SMRs) and all 
identified post-service treatment records, other than those 
that had been destroyed, such as the records of Dr. "L.R.' 
identified by the veteran as destroyed in his April 2001 
authorization and release form (VA Form 21-4142).  Moreover, 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  Indeed, after all of the above notification and 
development action had taken place, the veteran's 
representative wrote in its December 2005 statement of 
accredited representative in appealed case (VA Form 646), 
that "the instant appeal is fully developed and, as such, is 
now ready for final Board adjudicatory action." 

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Legal Principles Applicable to Service Connection Claims

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  A peptic ulcer is a chronic disease that is presumed 
to be service connected if it manifests to a degree of ten 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).  Evidence of current disability 
is one of the fundamental requirements for a grant of service 
connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


Psychiatric Disorder

There are no notations in the SMRs of any psychiatric 
disorder, and the March 1970 discharge examination indicates 
that the veteran's psychiatric examination was normal.  An 
August 1969 Service to Military Families Face Sheet indicates 
that the veteran had applied for a hardship discharge and 
detailed the financial and health problems of his family.  A 
June 1994 "buddy statement" of "R.R." indicates that 
"R.R." served with the veteran, knew of his family crisis 
and hardship, and that the veteran was having enormous 
amounts of anxiety and stress dealing with his military 
duties and family problems at the same time.  The veteran's 
family financial and health problems are not themselves 
indicative of a psychiatric disorder, and neither the veteran 
nor "R.R." have the requisite expertise to offer competent 
testimony as to whether his reaction to these problems 
constituted a psychiatric disorder.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  There is thus no competent evidence 
that the veteran had a psychiatric disorder in service.

Moreover, the first clinical evidence of a psychiatric 
disorder appears to be a November 1985 letter from licensed 
social worker "Q.P." stating that the veteran was 
experiencing an enormous amount of anxiety and stress due to 
job pressures, which was followed by a September 1986 VA 
outpatient treatment (VAOPT) note diagnosing the veteran with 
situational anxiety and depression.  As these symptoms and 
diagnosis were at least fifteen years after discharge from 
service, there is no evidence of continuity of symptomatology 
of a psychiatric disorder.  In addition, none of the 
subsequent post-service treatment records that diagnose the 
veteran with various psychiatric disorders indicate that such 
disorders are related to service or offer an opinion as to 
the etiology of these disorders.  These include the January 
1987 VAOPT note diagnosis of situational anxiety, the March 
1987 VAOPT note diagnosis of situation anxiety/ depression, 
the November 1987 VAOPT notes of treatment for various 
psychiatric symptoms associated with the loss of two family 
members and employment difficulties diagnosing tension stare 
and situational anxiety, a January 1991 treatment note of Dr. 
"P.T." diagnosing stress reaction, a January 1994 VA 
domiciliary unit psychiatric evaluation of personality 
disorder, not otherwise specified, with paranoid, 
narcissistic and passive aggressive traits, October 1995, 
February 1996, and April 1996 VAOPT records that were part of 
the SSA's disability determination records showing complaints 
of dysthymia and a finding that the veteran was not mentally 
ill or substance dependent, and February and July 1996 VAOPT 
notes indicating difficult economic circumstances including 
homelessness, and manipulative personality disorder, not 
otherwise specified.  More recently, a July 2003 depression 
screen test was negative.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
psychiatric disorder in service, and such a disorder did not 
arise for many years thereafter and any current psychiatric 
disorder is not otherwise related to service.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for service connection for a psychiatric disorder 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

Chronic Sinusitis

There are no notations in the SMRs from the veteran's active 
service regarding a sinus-related disorder, and his sinuses 
and nose were normal at the March 1970 discharge examination.  
The evidence thus reflects that the veteran did not have 
sinusitis during service.  A May 19, 1979 SMR from the 
veteran's National Guard service showed treatment for sinus 
congestion.  At that time, the veteran's nose was red and wet 
with clear discharge.  There was slight maxillary sinus 
tenderness bilaterally and the nose was swollen and boggy.  
The diagnosis was possible sinusitis.  At the bottom of the 
note was written, "This active duty male should be in dry 
area for at least 72 hours."  The veteran's Army National 
Guard retirement credits record indicates that between May 12 
and May 29, 1979, the veteran earned 15 points for active 
duty, ACDUTRA, or full time training duty.  However, although 
the veteran could be service-connected for sinusitis if it 
was incurred during ACDUTRA, subsequent treatment records do 
not indicate that the veteran currently has sinusitis and 
that subsequent episodes of sinusitis were not related to the 
possible sinusitis from which he suffered in May 1979.

The next notation regarding sinusitis is in a February 1991 
VA Medical Certificate (VA Form 10-10m), which noted that the 
veteran reported his head was "stopped up," and he had been 
experiencing cold symptoms for a month, and diagnosed him 
with sinusitis.  After that, a February 1995 VA medical 
certificate indicated that the veteran reported a history of 
intermittent sinusitis with greenish mucous for the past 
seven days.  The impression was sinusitis, exacerbated, 
chronic.  There do not appear to be any subsequent clinic 
records of sinusitis, and, most recently, a July 2003 VA 
hospital discharge summary showed dry mucous membranes and no 
abnormalities of the sinuses.  Thus, although the veteran may 
have had sinusitis at during May 1979 ACDUTRA, any sinusitis 
was acute and transitory and reappeared in February 1991, 
eleven years later.  There is thus no evidence of chronic 
sinusitis during active service or ACDUTRA, and no evidence 
of continuity of symptomatology after the May 1979 National 
Guard service.  Moreover, the evidence reflects that the 
veteran does not currently have sinusitis, and there is no 
competent medical opinion relating the post-service sinusitis 
to active service or ACDUTRA.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
sinusitis in service and does not currently have this 
disorder, and the possible sinusitis that was diagnosed 
during ACDUTRA was acute and transitory is not related to the 
subsequent episodes of sinusitis that the veteran experienced 
many years later.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for chronic sinusitis must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. at 519-20; Brammer v. 
Derwinski, 3 Vet. App. at 225. 


Tinea Cruris

There are no notations in the veteran's active service SMRs 
regarding tinea cruris or any skin disorder, and the only 
abnormality noted as to the skin on the March 1970 discharge 
examination was a circular vaccination scar (VSULA).  The 
above-noted May 19, 1979 National Guard SMR indicated that 
the veteran had a rash between his legs on the right side of 
the scrotum.  The area was described as moist with a papular 
rash and resembling tinea cruris.  The veteran was instructed 
to keep the area dry and apply Tinactin as needed.  The next 
mention of tinea cruris or any skin disorder appears to be a 
November 1994 VA medical certificate that noted a pruritic 
rash in the groin area and diagnosed tinea cruris.  More 
recently, no skin abnormalities, including tinea cruris, were 
noted in the June 2003 VA hospital discharge summary, and 
July 20003 VAOPT records noted only dry skin of the feet and 
legs.

Thus, the preponderance of the competent, probative evidence 
of record reflects that the veteran did not have tinea cruris 
in service and does not currently have this disorder, the 
rash resembling tinea cruris during the veteran's May 1979 
ACDUTRA was acute and transitory is not related to the 
subsequent tinea cruris the veteran experienced many years 
later.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for 
tinea cruris must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. at 519-20; Brammer v. Derwinski, 3 Vet. App. at 
225.


Urinary, Kidney, and Bladder Disorder

There are no notations in the SMRs regarding urinary, kidney, 
or bladder problems, and the genitourinary system was normal 
at the March 1970 discharge examination.  There are also no 
notations regarding urinary, kidney, or bladder problems in 
the May 1979 National Guard SMR.  The first clinical notation 
regarding such problems appears to be a June 1986 VAOPT note 
that indicates the veteran complained of frequency in 
urination for three months.  Clinical and diagnostic studies 
at this time were essentially normal.  The first diagnosis of 
a urinary or related disorder appears to be in an April 1993 
VA medical certificate, which indicated that the veteran 
started having urinary problems manifested by polyuria about 
two months earlier and denied dysuria or polydipsia, and 
diagnosed the veteran with polyuria of unknown etiology with 
clinical and diagnostic studies essentially negative.  

Thus, the veteran did not have a urinary, kidney, or bladder 
disorder in service and there is no evidence of continuity of 
symptomatology, as the first symptoms of such a disorder was 
not until sixteen years after active service, with the first 
clinical diagnosis of such a disorder twenty three years 
after active service.  Nor is there any indication as to 
etiology in any of the subsequent notations of urinary, 
kidney, or bladder dysfunction, such as the November 1994 
diagnosis of urinary frequency, April 1996 VAOPT notation of 
the veteran's complaints of kidney and prostate problems with 
a diagnosis of urological problem, or January 2003 VAOPT note 
diagnosis of dysuria, nocturia, and increased urinary 
frequency, except that in the latter note these symptoms were 
presumed to result from a urinary tract infection.  Thus, 
there is no indication that, to the extent the veteran has a 
current, urinary, kidney, or bladder disorder, it is 
otherwise related to service.

In sum, the preponderance of the competent probative evidence 
of record reflects that the veteran did not have a chronic 
urinary, kidney, or bladder disorder in service, symptoms of 
any such disorder did not arise until many years after active 
service, and to the extent he has a current, urinary, kidney, 
or bladder disorder, it is not otherwise related to service.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for a 
urinary, kidney, and bladder disorder must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. at 519-20.


Peptic Ulcer Disease

There are no notations in the SMRs regarding any 
gastrointestinal problems, and the abdomen and viscera were 
normal at the March 1970 discharge examination.  The first 
clinical notation regarding the veteran's peptic ulcer 
appears to be a May 1985 letter from Dr. "R.H." stating 
that the veteran was under his care for chronic epigastric 
abdominal pain that is probably a peptic ulcer and definitely 
stress-related, having been treated with antacids, gastric 
acid inhibitors, and tranquilizers since April 1985.  Thus, 
the veteran did not have gastrointestinal problems or a 
peptic ulcer during service, and one did not arise within the 
one-year presumptive period or for fifteen years after 
discharge from service.  There is thus no evidence of a 
chronic disease in service or continuity of symptomatology.  
In addition, subsequent clinical records relating to the 
veteran's peptic ulcer, including May 1986 VAOPT notes 
indicating the veteran was given a refill of a prescription 
for chronic peptic ulcers, a September 1986 VAOPT note 
indicating the veteran was being followed for peptic ulcer 
disease but that there was no evidence of peptic ulcer 
disease, a February 1991 medical certificate noting 
epigastric pain for the previous three days, November 1994 
medical certificates diagnosing the veteran with stress 
gastritis, do not indicate that the peptic ulcer, to the 
extent the veteran had this disorder, was related to service.  
The June 2003 VA hospital discharge summary indicates that 
the abdomen was normal.

Thus, the preponderance of the competent, probative evidence 
of record reflects that the veteran did not have peptic ulcer 
disease in service or within the one-year presumptive period, 
peptic ulcer disease did not arise for many years after 
service and, to the extent that the veteran has this 
disorder, it is not otherwise related to service.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for peptic 
ulcer disease must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


Petition to Reopen the Claim for Service Connection for 
Allergic Rhinitis

Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, but only as to 
petitions to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001).  In this case, 
the veteran filed his petition to reopen in January 1994, so 
the former definition of new and material evidence 
at 38 C.F.R. § 3.156(a) applies.  According to the old 
definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1994).

In October 1977, the RO denied the veteran's claim for 
service connection for allergic rhinitis.  He was notified of 
that decision and apprised of his procedural and appellate 
rights in a November 1977 letter, but he did not timely 
appeal.  The unappealed October 1977 decision became final 
and binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2005).  And, because the veteran did not appeal that 
decision, there must be new and material evidence since that 
decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (1994).  See also Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In its October 1977 rating decision, the RO noted an August 
1977 treatment record that diagnosed allergic rhinitis and 
noted symptoms of watery rhinorrhea, body ache, and watery 
eyes, but denied the claim because there was no evidence 
showing a complaint of, treatment for, or diagnosis of such a 
disorder in service.  Thus, the veteran would have to present 
evidence showing that he had allergic rhinitis in service or 
that his current allergic rhinitis is related to service.  
Since the October 1977 rating decision, the evidence 
submitted by the veteran relating to allergic rhinitis 
includes a duplicate of the August 1977 private treatment 
record, a similar August 1977 VA medical certificate noting 
symptoms of watery rhinorrhea, nose and throat redness, and 
diagnosing the veteran with chronic allergic 
rhinopharyngitis, a November 1994 VA medical certificate 
noting chronic nasal congestion and diagnosing allergic 
rhinitis, and a May 2003 VAOPT note diagnosing an upper 
respiratory infection versus allergic rhinitis.  There is 
also the May 1979 National Guard SMR, but that diagnosed 
possible sinusitis, a different disorder than rhinitis.  
38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 
(sinusitis) and Diagnostic Code 6522 (allergic rhinitis).  As 
none of these documents contain evidence indicating that the 
veteran had allergic rhinitis in service or during ACDUTRA or 
has allergic rhinitis that is related thereto, and the 
veteran is not competent to testify as to these issues, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995), the evidence 
submitted since the October 1977 denial is either cumulative 
or redundant, or is not so significant that it must be 
considered in order to fairly decide the claim.  New and 
material evidence has therefore not been received, and the 
petition to reopen the claim for service connection for 
allergic rhinitis must thus be denied.


ORDER

The claim for service connection for a psychiatric disorder 
is denied.

The claim for service connection for chronic sinusitis is 
denied.

The claim for service connection for tinea cruris is denied.

The claim for service connection for a urinary, kidney, and 
bladder disorder is denied.

The claim for service connection for peptic ulcer disease is 
denied.

The petition to reopen the claim for service connection for 
allergic rhinitis is denied.



____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


